I would reach the merits of appellants' claim. Appellants assert that the trial court lacked the power to sentence them to indefinite sentences. A court has no power to substitute a different sentence for that provided by law. Colegrove v. Burns
(1964), 175 Ohio St. 437, 438, 25 O.O.2d 447, 447,195 N.E.2d 811, 812. If it does so, the trial court exceeds its authority and the sentence must be considered void. State v. Beasley
(1984), 14 Ohio St.3d 74, 75, 14 OBR 511, 512, 471 N.E.2d 774,775; State v. Dickens (1987), 41 Ohio App.3d 354, 355,535 N.E.2d 727, 728.
State v. Perry (1967), 10 Ohio St.2d 175, 39 O.O.2d 189,226 N.E.2d 104, stands for the proposition that the doctrine ofres judicata is applicable to voidable claims which were or could have been raised on direct appeal. A void judgment can be attacked in post-conviction relief proceedings even if the matter could have been, but was not, raised on direct appeal. If the appellants' sentences are void, the doctrine of resjudicata is inapplicable. I would consider the merits of appellants' claim.